TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00031-CV


                                    Rudy Lopez, Appellant

                                                v.

                          Mary Soto and Ascension Soto, Appellees


                    FROM THE COUNTY COURT OF RUNNELS COUNTY
               NO. 3109, HONORABLE BARRY HILLIARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Following a jury verdict in favor of Mary and Ascension Soto on a breach of contract

claim, the trial court awarded the Sotos damages in the amount of $8,500, plus attorney’s fees of

$12,000 and prejudgment interest of $652. Rudy Lopez appeals, seeking a dismissal of the Sotos’

claims, arguing the amount in controversy was above the county-court’s jurisdictional limits.

Subject-matter jurisdiction being a question of law, we affirm the trial court’s judgment having

reviewed the issue de novo.1 See Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226

(Tex. 2004).


                                         DISCUSSION

               This appeal involves a suit for damages arising from Lopez’s repairs on the roof of

the Sotos’ home. In September 2010, the Sotos filed suit against Lopez in Runnels County Court

       1
         The parties are familiar with the facts, procedural history, and applicable standards of
review. Accordingly, we will not recite them here except as necessary to advise the parties of the
Court’s decision and the basic reasons for it. See Tex. R. App. P. 47.4.
for breach of contract, violations of the Deceptive Trade Practices Act, and fraud. Making only

minimal changes, they later filed their first amended petition. Non-suiting their fraud claim, the

Sotos proceeded to trial on the remaining causes of action. Based on the jury’s findings, the trial

court in November 2011 awarded the Sotos damages in the amount of $8,500 for breach of contract

and attorney’s fees of $12,000, plus prejudgment interest. Raising the issue for the first time in this

appeal, Lopez now asserts the judgment should be reversed and the cause dismissed because the

total damages award of $20,500 deprived the county court of subject-matter jurisdiction.

                In civil cases in Runnels County, county courts have concurrent jurisdiction with

justice courts in which the matter in controversy exceeds $200 in value but does not exceed $10,000,

exclusive of interest, and concurrent jurisdiction with district courts in which the matter in

controversy exceeds $500 but does not exceed $5,000, exclusive of interest. See Tex. Gov’t Code

§ 26.042(a), (d). For jurisdictional purposes, attorney’s fees are included in the amount in controversy.

See Johnson v. Universal Life & Accident Ins. Co., 94 S.W.2d 1145, 1146 (Tex. 1936).

                Subject-matter jurisdiction is based on the petition’s allegations about the amount in

controversy. See Continental Coffee Prods. Co. v. Cazarez, 937 S.W.2d 444, 449 (Tex. 1996); see

also Richardson v. First Nat’l Life Ins. Co., 419 S.W.2d 836, 839 (Tex. 1967) (plaintiff’s petition

must state facts affirmatively showing court’s jurisdiction); Buethe v. O’Brien, No. 03-09-00363-CV,

2010 WL 2643087, at *5 (Tex. App.—Austin June 30, 2010, no pet.) (mem. op.) (jurisdictional

statute for county-courts-at-law values matter in controversy on amount of damages alleged by

plaintiff). A plaintiff’s petition must contain a statement that the damages sought are within the

court’s jurisdictional limits. Tex. R. Civ. P. 47(b). Moreover, “allegations of the plaintiff's petition

must state facts which affirmatively show the jurisdiction of the court in which the action is
                                                   2
brought.” United Servs. Auto. Ass’n v. Brite, 215 S.W.3d 400, 402 (Tex. 2007) (quoting Richardson,
419 S.W.2d at 839). However, without more, a plaintiff’s failure to state the jurisdictional amount

in controversy in its petition will not deprive the trial court of jurisdiction. See Peek v. Equipment

Serv. Co., 779 S.W.2d 802, 804 (Tex. 1989) (“[W]e must presume in favor of the jurisdiction unless

a lack of jurisdiction affirmatively appears on the face of the petition.” (citation omitted)).

               The Sotos’ original and amended petitions contained the statement that “the subject

matter in controversy is within the jurisdictional limits of this court”; yet, in their request for

damages, the Sotos did not state a specific amount. Instead, the Sotos alleged that, in July 2007,

Lopez bid $4,250 to repair their roof; in May 2008, the two parties entered into a contract that

mirrored Lopez’s bid. Additionally, the Sotos alleged that, after being informed their roof was

uninsurable because it did not have decking under the layer of shingles that Lopez had installed in

June 2008, they retained legal counsel who sent Lopez a letter dated June 29, 2010, demanding

$8,985 in damages to replace the roof and lay proper decking. They also requested all “reasonable

and necessary attorney’s fees incurred” on their behalf.

               In both petitions, the allegation that the Sotos sent Lopez a letter demanding $8,985

in damages is an allegation setting forth an amount of damages within the court’s jurisdictional

limits. See Tex. Gov’t Code § 26.042(a). These allegations do not affirmatively demonstrate an

absence of jurisdiction, and a liberal construction of the pleadings in favor of jurisdiction is

appropriate. See Continental Coffee, 937 S.W.2d at 449; Peek, 779 S.W.2d at 804; Buethe, 2010
WL 2643087, at *4–5.

               As a general rule, once jurisdiction is lawfully and properly acquired, no later fact or

event can defeat the court’s jurisdiction. See Continental Coffee, 937 S.W.2d at 449. If a plaintiff
                                                  3
seeks an amount of damages that is within the court’s jurisdiction and also makes a claim for

reasonable attorney’s fees in an unspecified amount, the failure to allege the specific amount does

not deprive the trial court of jurisdiction even if the fees would likely increase the amount above the

court’s jurisdictional limits. See Whitley v. Morning, 814 S.W.2d 537, 538 (Tex. App.—Tyler 1991,

no writ) (request for $4,500 in damages plus “reasonable attorney’s fees” did not exceed $5,000

jurisdictional limit of county court). Subject-matter jurisdiction having been lawfully and properly

acquired in this case, the trial court was not deprived of jurisdiction, even though the amount of

attorney’s fees ultimately awarded by the jury increased the amount in controversy above the

county court’s jurisdictional limit. See Continental Coffee, 937 S.W.2d at 449; see also Whitley,
814 S.W.2d at 538. Lopez’s single issue on appeal is overruled.


                                          CONCLUSION

               Having overruled Lopez’s only issue, we affirm the trial court’s judgment.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: July 2, 2014




                                                  4